    Case: 3:11-cr-00074-WHR Doc #: 52 Filed: 08/19/21 Page: 1 of 1 PAGEID #: 143



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DlSTRJCT OF OHIO
                                   WESTERN DIVISION



UNITED STATES OF AMERJCA,

                       Plaintiff,
                                                     CaseNo.     3:llcr74
               vs.
                                                     JUDGE WALTER H. RICE
LAMONT CARTER,

                       Defendant.


       DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION FOR
       EARLY TERMINATION OF HIS RE-IMPOSED PERJOD OF SUPERVISED
       RELEASE, WITHOUT PREJUDICE TO RENEWAL ON OR AFTER A DATE
       CERTAIN




       Pursuant to the August 10, 2021 , memorandum from United States Probation Officer,

Malissa Minard, the Defendant' s motion, seeking an early termination of his re-imposed period

of Supervised Release, a status that began March 16, 2018, is OVERRULED. The overruling of

this motion is without prejudice to its renewal, on or after March 16, 2022.




August 18, 2021                              WALTER H. RICE
                                             UNITED STATES DISTRICT JUDGE



Copies to:

Counsel of record
Malissa Minard, USPO, Columbus Office
